Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 4, 5, 9-14, 17, 21, and 26-35 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4, 5, 9-14, 17, 21, and 26-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant’s original disclosure focuses on glass substrates that are able to meet the claimed limitations and which provide enablement for the pending claims.  Aluminum substrates are disclosed as conventional or comparative working examples only in Tables 1, 2A, and 2B and in the associated portions of the specification that discuss the information set forth by the tables.  The specification does not appear to include a disclosure of a particular example aluminum disk substrate that would serve as enablement of the pending claims and it is additionally noted that the original claims did not set forth the disk substrate as being formed from aluminum.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4, 5, 17, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al (U.S. 2019/0066724).  Nakamura discloses a substrate for a magnetic disk, the substrate formed from aluminum with a diameter D of 96mm (paragraph 0136 – last 4 lines) and a thickness T of 0.45mm to 1.3mm (paragraph 0110 – lines 8 to 10 and paragraph 0124).  The substrate is provided with a magnetic film (paragraph 0006- lines 8 and 9 and paragraph 0131 – last 3 lines as examples).  The magnetic disk may be mounted in storage devices (paragraph 0007 – lines 5 and 6) is considered adequate to read on a hard disk drive.
As to the impact test set forth in lines 4-7 of claim 4 with the limitation to be met of maximum amplitude of vibration of 0.25 mm or less, the Examiner notes that the language “in which an inner circumferential end portion of the substrate is fixed” does not provide a frame of reference to the term “inner” and does not limit the substrate to being fixed only at the inner circumference but rather requires the substrate to be fixed at least at the inner circumference.  As a result, the substrate would be allowed to be fixed at other portions too, increasing the capability of the substrate of Matsumoto to meet the claim limitation in question. Also, the location of where the impact is applied to is not specified so the impact could be near the inner circumferential portion, i.e., near the fixed portion of the substrate, which would be expected to reduce an amount of vibration that results versus an impact at a point on the substrate more distant from the fixed portion.   As a result of the preceding, the limitation in question as to the impact test is considered to allow the test to be applied in such a way that the substrate of Nakamura would be able to inherently exhibit a response to the impact test set forth in lines 4-7 of claim 4 that meets the claim limitation of maximum amplitude of vibration of 0.25 mm or less.

Claims 11, 12, 26, 27, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al in view of Takahashi et al (U.S. 2015/0262604).  
Takahashi teaches shaping the outer circumferential portion of a glass substrate which a chamfered surface with a width D1 with a width such as 50 to 200 microns (paragraphs 0033).
As to claims 11, 26, and 32, it would have been obvious prior to an effective filing date to provide the glass substrate of Nakamura with a chamfered outer circumferential surface with a width of less than 120 microns.  The motivation would have been: such shaping provided advantageous of removing a sharp corner from the outer periphery of the glass substrate and as evidenced by Takahashi such a chamfered surface can advantageously have a surface with a width in a radial direction of less than 120 microns.
As to claims 12, 27, and 33, it would have been obvious to have the glass disk substrate of Nakamura in view of Takahashi have a 2W2/T ratio of less than 0.4.  The motivation would have been: Nakamura discloses substrate thickness values in the 0.45mm to 1.3mm range and Takahashi discloses a W2 of 100 to 300 microns (paragraph 0033) which would result in Nakamura in view of Takahashi at least suggesting ratio values within the claimed range.  As an example taking a thickness of value of 600 microns and a W2 value of 200 would result in 400/600 = 0.67 whereas a W2 value of 100 would result in 200/600 = 0.33.

Claims 14, 29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al in view of Han et al (MDPI publication).  
Han discloses Q-values for various aluminum alloys that are all less than 1500 (note figure 5).
It would have been obvious prior to an effective filing date to one of ordinary skill in the art that the substrate of Nakamura would exhibit a q-value less than 1500 under conditions of 3000 Hz and room temperature.  The motivation would have been: it was recognized in the art as evidenced by Han that expected Q values for aluminum alloys included values less than 1500 and as a result one of ordinary skill in the art would have expected the substrate of Nakumura to inherently meet the limitation in question.

Allowable Subject Matter
Claims 9, 10, 13, 21, 28, 30, and 34 are not rejected based on prior art of record but stand rejected under 35 U.S.C. 112(a)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574.  The examiner can normally be reached on Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Tuesday, August 9, 2022